Public Utilities Commission, No. 09-1095-EL-RDR. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio and is scheduled for oral argument on Tuesday, March 22, 2011.
It is ordered by the court, sua sponte, that Columbus Southern Power Company and Ohio Power Company shall not be permitted to orally argue as an appellant in this ease. Pursuant to S.Ct.Prac.R. 9.5, each side shall be allotted 15 minutes for oral argument. Industrial Energy Users-Ohio shall argue as appellant and may reserve time for rebuttal, and Columbus Southern Power Company, Ohio Power Company, Public Utilities Commission of Ohio, and Ohio Consumers’ Counsel shall argue as appellees.